Exhibit 10.52
First Amendment To Securities Purchase Agreement
             This FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this
“Agreement”), dated as of October 27, 2008, between Ecology Coatings, Inc., a
corporation organized under the laws of the state of Nevada (the “Company”), and
Equity 11, Ltd., a corporation organized under the laws of the state of Michigan
(the “Purchaser”).
     1.     The Company has deemed it to be in its best interest to provide
additional time and flexibility to Purchaser to decide whether to make
additional purchase(s) of Convertible Preferred Shares. Accordingly, the parties
agree to amend Section 2.2 of the Agreement as follows:

     Section 2.2   Purchases of Additional Preferred Shares.

     (1)     Purchaser, in Purchaser’s sole and absolute discretion, may
purchase up to 3740 additional Convertible Preferred Shares by the dates and not
less than the amounts as shown below:

          Days from Initial Closing   Number of Shares   Aggregate Purchase
Price
30
  750   $750,000

     Thereafter, until May 28, 2009, Purchaser may make additional purchases of
up to 2,990 additional Convertible Preferred Shares at times and in amounts at
its discretion.

                  ECOLOGY COATINGS, INC.       EQUITY 11, LTD.
 
               
BY:
  /s/Robert G. Crockett       By:   /s/ J.B. Smith
 
               
Its:
  CEO       Its:   CEO

